OPINION OF THE COURT
Memorandum.
The orders of the Appellate Division should be affirmed, with costs, basically for the reasons stated in the opinion of Mr. Justice Stewart F. Hancock, Jr. (72 AD2d 25). We point out, as did the Appellate Division, that the statutory exemption scheme and history of section 480-a of the Real Property Tax Law (as amd by L 1976, ch 526, and L 1979, ch 683) amply demonstrates that it was designed to benefit private forest landowners engaged in or about to engage in commercial timber crop production. Additionally, article 4 of the Real Property Tax Law, the exemption article, is comprised of title 1 — “Public Property”, and title 2 — “Private Property” (L 1958, ch 959); section 480-a appears in the latter. We note only that the memorandum attributed to a cosponsor of the 1979 amending legislation (L 1979, ch 683) was actually submitted in support of an earlier version of the bill that was not passed.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Orders affirmed, with costs, in a memorandum.